Citation Nr: 0023991	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for private hospitalization from May 24 to 
May 28, 1993.

(The issue of entitlement to service connection for a low 
back disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1959 to 
August 1961.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a determination by 
the Department of Veterans Affairs (VA) Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Bay Pines, Florida that denied the appellant's claim for 
reimbursement of unauthorized medical expenses for private 
hospitalization on the ground that he was not service-
connected for the condition for which he was hospitalized.

In April 1997, a hearing was held at the VA Central Office in 
Washington, D.C. before the undersigned, who is a member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  Thereafter, the 
Board remanded the case to the RO for additional development 
relating to the associated low back disorder service 
connection claim.  The RO has now returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant is service-connected for tinnitus that has 
been assigned a 10 percent disability evaluation.

3.  From May 24, 1993 through May 28, 1993, the appellant 
received private medical treatment for a low backache with 
right lower extremity pain secondary to compression at L4-5 
and compression of the spinal cord at T8-9.  

4.  The VA did not authorize this private treatment.

5.  At the time of the appellant's hospitalization and 
treatment, he was not rated permanently and totally disabled 
due to service-connected disability, nor was he participating 
in a course of vocational rehabilitation under the auspices 
of the VA and he is not service-connected for any back 
disability.


CONCLUSION OF LAW

The appellant's claim for payment or reimbursement for the 
cost of unauthorized inpatient medical services provided to 
the appellant by HCA Bayonet Point/Hudson Medical Center, 
from May 24, 1993 through May 28, 1993, is legally 
insufficient.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 
1991 & Supp 2000); 38 C.F.R. §§ 17.52, 17.120 (1999); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking reimbursement or payment of the cost 
of unauthorized private hospitalization and medical services 
administered during the period from May 24th through May 
28th, 1993.  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

At his January 1995 personal hearing before the MAS at the 
VAMC, the appellant testified that he was in pain and unable 
to walk on May 24, 1993, and that his wife was called.  She 
testified that she was told by the VA hospital that there was 
no space available there and that she should take the 
appellant to the nearest emergency facility.  The appellant 
said that he thought this statement was an authorization by 
VA for private treatment.  See RO Hearing Transcript pp. 4-6.  
The appellant and his spouse provided similar testimony 
during the April 1997 Central Office hearing.  The Board 
notes that the evidence of record includes a personal log 
from the appellant delineating the actions taken between May 
24th and May 28th, 1993, in relation to the medical treatment 
for his back.

In regard to whether there had been prior approval, the Board 
accepts that there may have been communication between the 
appellant's spouse and VA personnel and that there was 
communication between the private hospital and the VA.  
However, a statement to the effect that there is no room at a 
VA facility is just a statement of fact and no more.  A 
statement that he should be diverted to a facility equipped 
to handle his case does not constitute prior approval or 
approval of treatment rendered.  The Court has held that the 
advice of a doctor to go to a non-VA hospital is not the 
specific type of authorization contemplated by the 
regulations.  Malone v. Gober, 10 Vet. App. 539 (1997).

Turning to those regulations, the provisions of 38 U.S.C.A. 
§ 1703, as implemented in 38 C.F.R. §§ 17.52, 17.53 and 
17.54, provide for hospital care and medical services in non-
VA facilities under certain circumstances.  Such care must be 
authorized in advance.  38 C.F.R. § 17.52 provides that when 
VA or other Government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care and that, when demand is only for 
infrequent use, individual authorizations may be used.

The VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  Those 
criteria are described in 38 C.F.R. § 17.120.  That 
regulation finds that, to the extent allowable, payment or 
reimbursement for the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on the 
basis of a claim timely filed, under the following 
circumstances:

(a)  For veterans with service-
connected disabilities.  Care or 
services not previously authorized 
were rendered to a veteran in need 
of such care or services: 
(1) For an adjudicated service-
connected disability; 
(2) For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability; 
(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability; 
(4) For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
vocational rehabilitation program 
under 38 U.S.C.A. ch. 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated 
under § 17.48(j); and,

(b)  In a medical emergency.  Care 
and services not previously 
authorized or rendered in a medical 
emergency of such nature that delay 
would have been hazardous to life or 
health, and,

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand or obtain prior 
authorization for the services 
required would not have been 
reasonable, sound, wise or 
practicable or treatment had been or 
would have been refused.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (1999) 
(formerly 38 C.F.R. § 17.80).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that all three statutory requirements have to be met before 
reimbursement can be authorized.  Malone v. Gober, 10 Vet. 
App. 539, 547 (1997).  As all three criteria for payment or 
reimbursement for unauthorized medical expenses have not been 
met in this case, the Board cannot grant the appellant's 
claim on appeal.  38 C.F.R. § 17.120.

The record shows that service connection has been established 
for tinnitus and that that disability has been assigned a 10 
percent disability evaluation.  On May 24, 1993, the 
appellant was admitted to the HCA Bayonet Point/Hudson 
Medical Center with a diagnosis of malaise and fatigue.  The 
Encounter Record indicates that the appellant was initially 
seen for complaints of bilateral leg numbness and an 
inability to walk for the previous four days.  The HCA 
Bayonet Point/Hudson Medical Center records indicate that 
that facility contacted the Bay Pines VAMC where the 
appellant was transferred on May 28, 1993, when a bed became 
available.  The principal diagnosis on the discharge summary 
was low backache with pain in the right lower extremity 
secondary to compression of L4-5.  A diagnosis of compression 
of the spinal cord at T8-9 was also rendered.  The discharge 
summary indicates that the appellant was only treated for his 
back condition while hospitalized at the private facility.

The argument has been made that the circumstance of the 
appellant's hospitalization was an emergency and that VA 
facilities were not available.  However, the Board notes that 
consideration of the emergent nature of the circumstances and 
the availability of a VA facility are not undertaken under 
38 C.F.R. § 17.120 unless a veteran is found to have 
satisfied the requirements of 38 C.F.R. § 17.120(a).  Here, 
the appellant is service connected for tinnitus.  This is his 
only service-connected disability.  During the period of 
hospitalization in question he did not receive treatment for 
tinnitus or for any disabilities associated with tinnitus and 
held to be aggravating said disability.  The appellant does 
not have a total disability permanent in nature resulting 
from service-connected disability, nor was he a participant 
in a qualifying vocational rehabilitation program.  

Therefore, the appellant has not demonstrated that he meets 
the first criterion for payment or reimbursement of medical 
expenses under the provisions of 38 C.F.R. § 17.120(a).  As 
all three criteria for payment or reimbursement of 
unauthorized medical expenses must be met, the Board need not 
address the questions of whether the condition treated at 
that time was emergent, or whether there was an available VA 
medical facility the appellant could have used.  See Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

As previously noted, all of the criteria must be met.  The 
Court has found that in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since the 
initial legally required element is absent, the appeal is of 
no substantial legal merit.  It appears that there is no 
possible provision to allow a grant of the benefit sought on 
appeal since the statutory and regulatory requirements are 
shown not to have been met.  The legal criteria, not the 
facts, are dispositive of the issue.  

The appellant has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  Thus, the appellant's claim for payment or 
reimbursement of expenses in association with his private 
hospitalization at HCA Bayonet Point/Hudson Medical Center, 
from May 24, 1993 through May 28, 1993, is denied.  




ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with the appellant's 
hospitalization at HCA Bayonet Point/Hudson Medical Center, 
from May 24, 1993 through May 28, 1993, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

